Exhibit 10.76

 

POLICY

Executive Health Plan

Page 1 of 3

 

STATEMENT

 

Invitrogen Corporation offers an Executive Health Plan to provide top executives
with an annual comprehensive health exam. The plan works as a supplement to
Company sponsored group health benefits to enhance and encourage executive
well-being.

 

ELIGIBILITY

 

You are eligible for benefits if you are classified in the Executive Leadership
Career Band as of January 1, 2004. Employees joining the eligible group after
January 1, 2004 will be eligible for coverage on the first of the month
coincident with or following the effective date of joining the eligible group.
Coverage is available for employee only.

 

PLAN BENEFITS

 

A comprehensive physical examination and related tests (see attached schedule)
will be provided on an annual basis. The type of procedures provided may vary in
frequency based on your age, gender, physical condition, and medical history.
One executive health examination will be provided each calendar year. Benefits
not utilized in a calendar year do not accumulate or carry forward into future
years.

 

For non-Carlsbad based employees

 

In order to minimize travel expense related to your executive physical, every
effort should be made to arrange your appointment in conjunction with a
business-related trip to Carlsbad.

 

In lieu of utilizing the services provided at the Scripps Center for Executive
Health, you may arrange for a comparable physical exam at a medical center in
your immediate geographic region. Arrangements must be approved in advance by
Corporate Benefits. Once approved, your expenses should be submitted for payment
to Corporate Benefits.

 

COST

 

Invitrogen will pay the full cost of your coverage under this plan. Benefits you
receive under this Plan are not included as taxable income.

 

PLAN ADMINISTRATION

 

The Executive Health Plan is administered by Corporate Benefits through an
arrangement with:

 

Scripps Center for Executive Health

9850 Genesee Avenue

Suite 520

La Jolla, CA 92037

 



--------------------------------------------------------------------------------

POLICY

Executive Health Plan

Page 2 of 3

 

PLAN ADMINISTRATION

 

To make an appointment for your physical, you may contact the Scripps Center
directly at 1-800-345-1130 or 1-858-626-4460. If you have any questions
regarding eligibility or benefits, please contact the Benefits Manager in the
Carlsbad office for assistance at 1-760-476-6332.

 

CONFIDENTIALITY

 

All records relating to your medical history, testing results, and related
information will be kept in the strictest of confidence by Scripps Center for
Executive Health in accordance with medical privacy laws (HIPAA).

 

AUTHORITY

 

Invitrogen has the authority to discontinue, change, modify, or approve
exceptions to this policy at any time with or without notice.

 



--------------------------------------------------------------------------------

POLICY

Executive Health Plan

Page 3 of 3

 

SCRIPPS CENTER FOR EXECUTIVE HEALTH

 

List of Services Provided in Annual Comprehensive Executive Physical

 

Personal and Family Medical History Review

 

The Millennium Blood Chemistry Panel Including:

HDL & LDL Subclasses and Density Pattern, Lipoprotein (a),

Highly Sensitive C-Reactive Protein, Comprehensive Metabolic Panel,

Complete Blood Count (CBC) TSH (Thyroid)

 

Body Fat Determination

 

Cervical Cytology (women)

 

Chest X-ray

 

Flexible Sigmoidoscopy (under 50 years of age) or

Colonoscopy (50 years of age and over)

 

Flexibility and Manual Muscle Testing

 

Health Risk & Lifestyle Appraisal

 

Hearing Test

 

Mammography (women)

 

Occult Blood and Urinalysis

 

Prostate Specific antigen (men)

 

Pulmonary Function Test

 

Resting Electrocardiogram

 

Stress Treadmill

 

Total Body Skin Evaluation by Dermatologist

 

Vision and Glaucoma Test

 

Follow-up Visit and Written Report

 